521 Pa. 536 (1989)
557 A.2d 1064
Karen A. RITTER, Babette Josephs and Andrew J. Carn, State Representatives, William H. DeWeese, John S. Davies, Allen Kukovich and Dwight Evans, State Representatives, Intervenors, Appellants,
v.
COMMONWEALTH of Pennsylvania, and the Honorable Robert Casey, as Governor of the Commonwealth of Pennsylvania.
Supreme Court of Pennsylvania.
Argued May 4, 1989.
Decided May 10, 1989.
Before NIX, C.J., and LARSEN, FLAHERTY, McDERMOTT, ZAPPALA and PAPADAKOS, JJ.

ORDER
PER CURIAM:
Order affirmed.
LARSEN, J., dissents.